Citation Nr: 1702219	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  08-00 373A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include any diagnosis made or claimed (whether major depressive disorder as developed below or otherwise), as secondary to one or more service-connected disability.

2.  Entitlement to service connection for a rhino-sinus disability, to include sinusitis, septal deviation, and allergic rhinitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to August 1988.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 (notice was not sent until February 2006) rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Service connection for allergic rhinitis was denied therein.  The Veteran appealed this determination.  In May 2010, he testified regarding this matter at a Decision Review Officer hearing.  In August 2011 the Veteran withdrew his request for a Board hearing.  In February 2013, the Board recharacterized this matter as one of service connection for a rhino-sinus disability and remanded it for additional development.

In March 2015 the Board denied the Veteran's claim of service connection for a rhino-sinus disability, to include sinusitis, septal deviation, and allergic rhinitis.
He then appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2016, the Court vacated the Board's March 2015 decision and remanded the matter to the Board for further consideration pursuant to a June 2016 Joint Motion for Remand (JMR).  

The Board notes that the Veteran was previously represented by Disabled American Veterans.  His most recent VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, is dated in April 2016 wherein he appointed the American Legion as his representative.  

In March 2015, the Board also remanded other issues in order for proper appellate procedures to be followed.  More specifically, the Board remanded the claims for service connection for erectile dysfunction and a psychiatric disorder as well as the claims for higher ratings for service-connected lumbar spine degenerative disc disease, for left knee patellar tendinitis, and right knee patellar tendinitis with meniscal tear status post meniscectomy.  The Board noted that these issues were addressed in an August 2013 rating decision and a September 2013 letter acknowledged receipt of a notice of disagreement (NOD).  The Board instructed that a Statement of the Case (SOC) be issued concerning each determination in the August 2013 rating decision for which the associated NOD applied and that, if the NOD was missing or was unclear about which determination was contested, then all the issues were to be addressed in the SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  [In August 2013, the Veteran filed an NOD with regards to the issue of service connection for major depression secondary to the service-connected disabilities.  He did not disagree with the other issues denied in the August 2013 rating decision.  While the Veteran also included his dependency claim in the August 2013 NOD, the August 2013 rating decision did not deny this claim and instead in the accompanying cover letter it was stated that the dependency issue would be separately addressed.  An award letter in June 2014 addressed the dependency claim.]  An SOC was issued in October 2015 for the issue of service connection for major depressive disorder, as secondary to the service-connected disability of hypertension.  In November 2015, the Veteran filed a Form 9 Appeal and requested a video conference hearing before a Veterans Law Judge.  However, in a statement dated and received on April 11, 2016, the Veteran withdrew his claim stating "I am requesting to drop my appeal for major depression, my knees, lower back, and erectile dysfunction."  Thus, the procedural history shows that the Veteran only perfected his appeal with regards to the issue of service connection for a psychiatric disorder, which is being dismissed herein.  

On April 28, 2016 the Veteran signed VA Form 21-526EZ, Application for Disability Compensation and Related Compensation Benefits, for the issues of a claim to reopen service connection for major depression, entitlement to a total disability rating based on individual unemployability (TDIU), a higher rating for the lumbar spine disability, and higher ratings for the right knee disability and left knee disability.  Given that the Veteran on April 28, 2016 unequivocally expressed his intent to reopen his claim for service connection for major depression and file new claims for TDIU and higher ratings for his lumbar spine and bilateral knee disabilities, VA Form 21-526EZ dated on April 28, 2016 cannot be construed as the Veteran's attempt to rescind his prior written withdrawal of his claims of service connection for major depression and higher ratings for his knees and lower back.  Neither the Veteran nor his representative has contended otherwise.  Furthermore, the issues listed on the VA Form 21-526EZ dated on April 28, 2016 were subsequently decided in a May 2016 rating decision.  The Veteran has not appealed the May 2016 rating decision.  Thus, these issues are not currently before the Board.  

The issue of service connection for a rhino-sinus disability, to include sinusitis, septal deviation, and allergic rhinitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

On April 11, 2016 prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal is requested of his claim of service connection for a psychiatric disorder, to include any diagnosis made or claimed (whether major depressive disorder or otherwise), as secondary to one or more service-connected disability.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal for the claim of service connection for a psychiatric disorder, to include any diagnosis made or claimed (whether major depressive disorder or otherwise), as secondary to one or more service-connected disabilities by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2015); 38 C.F.R. § 20.204 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2015).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn his appeal for his claim of service connection for a psychiatric disorder, to include any diagnosis made or claimed (whether major depressive disorder or otherwise), as secondary to one or more service-connected disability.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal for the claim of service connection for a psychiatric disorder, and it is dismissed.  

ORDER

The appeal is dismissed as to the claim of service connection for a psychiatric disorder, to include any diagnosis made or claimed (whether major depressive disorder or otherwise), as secondary to one or more service-connected disability.  


REMAND

In the June 2016 Joint Motion, the parties agreed that a remand was required because the June 2013 VA opinion was inadequate.  They found that the examiner's opinion that the rhino-sinus disability was less likely than not incurred in or caused by service was based on the rationale that service treatment records did not show symptoms of or treatment for allergic rhinitis which the Veteran currently has, nor for recurrent sinusitis which he was treated for in the 1990s.  The parties agreed that the examiner's rationale violated the rule espoused in Dalton v. Nicholson, 21 Vet.App. 23, 40 (2007) that a "medical examiner cannot rely on the absence of medical records corroborating that injury to conclude that there is no relationship between the appellant's current disability and his military service."  Thus, they instructed that the Board remand the Veteran's claim to the RO so that the RO can provide the Veteran with a new VA examination or opinion that complies with the Court's rule in Dalton that an examiner cannot rely on the absence of medical records corroborating an in-service injury or disease as the sole basis for finding no nexus between a current disability and the Veteran's military service.  
Thus, in order to afford the Veteran a new VA examination and comply with the Joint Motion directives, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of his rhino-sinus disability, to include sinusitis, septal deviation, and allergic rhinitis. The claims file must be made available to the examiner for review of the case. All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report. All tests and studies deemed necessary should be conducted. After reviewing the claims file and examining the Veteran, the examiner must:

Opine whether it is at least as likely as not, i.e. 50 percent probability or greater, that the Veteran's rhino-sinus disability, to include sinusitis, septal deviation, and allergic rhinitis, is related to his active service.  In rendering the opinion, the examiner is instructed not to rely on the absence of medical records corroborating an in-service injury or disease as the sole basis for finding no nexus between a current disability and the Veteran's military service.  The examiner also is advised that in the instant case only some of the Veteran's service treatment records have been procured by VA.  See November 2010 formal finding of unavailability of missing service treatment records.  The examiner, in his or her opinion, is asked to address the following:

a.) Service treatment records in September 1987 show a diagnosis of an upper respiratory infection, and the Veteran on his June 1988 report of medical history reported ear, nose, or throat trouble in the form of occasional upper respiratory infections.  

b.) After service, treatment records dated in July 1995 document sinusitis.  In July 1998 the Veteran underwent a nasal septoplasty, with endoscopic removal of right concha bullosa and holmium laser cautery of inferior turbinates with outfracture.  The preoperative and postoperative diagnoses were deviated nasal septum and hypoplastic rhinitis with right concha bullosa.   

c.) The Veteran's contention that since service he has had chronic rhinitis along with ear, nose, and throat problems.  See August 2005 claim and statement dated in January 2008.

d.) An April 2007 statement from the Veteran's former spouse asserting that he had frequent colds and sinus problems during service.  

The examiner is advised that the Veteran is competent to report his symptoms and history and that such reports must be acknowledged and considered in formulating opinions.  Indeed, a clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why. 

2. Then, readjudicate the service connection issue remaining on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, and his failure to report for a scheduled VA examination, may impact the determination made.  38 C.F.R. § 3.655 (2016).  He is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the Court be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2015).  




______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


